        Case 4:20-cv-01172 Document 223 Filed on 02/23/21 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                         IN THE UNITED STATES DISTRICT COURT                           February 23, 2021
                         FOR THE SOUTHERN DISTRICT OF TEXAS                            Nathan Ochsner, Clerk
                                   HOUSTON DIVISION

LENNIE JACKSON,                                §
                                               §
                      Plaintiff,               §
                                               §
VS.                                            §          CIVIL ACTION NO. H-20-1172
                                               §
WELLS FARGO N.A.,                              §
                                               §
                      Defendant,               §
                                               §
BL ENTERPRISE LLC,                             §
                                               §
                Nominal Defendant              §

                                   PERMANENT INJUNCTION

       Wells Fargo’s motion to extend the temporary restraining order to a permanent injunction,

(Docket Entry No. 217), is granted. Lennie Jackson is enjoined from filing any new lawsuit in any

court, whether or state or federal, to challenge the ownership or the validity of the August 7, 2018

foreclosure sale of the real property located at 12631 Drifting Winds Drive, Houston, Texas 77044,

described as:

       LOT TWENTY-ONE (21), IN BLOCK THREE (3) OF PARKWAY FOREST,
       SECTION ONE (1), AN ADDITION IN HARRIS COUNTY, TEXAS, ACCORDING
       TO THE MAP OR PLAT THEREOF, RECORDED IN VOLUME 194, PAGE 119 OF
       THE MAP RECORDS OF HARRIS COUNTY, TEXAS.


       SIGNED on February 23, 2021, at Houston, Texas.



                                            _______________________________________
                                                         Lee H. Rosenthal
                                                  Chief United States District Judge
